Case 1:20-cv-11317-DJC Document1 Filed 07/13/20 Page 1 of 2

United States District Court
District of Massachusetts

In Re Leonard Jermaine Jackson
EMERGENCY WRIT OF HABEAS CORPUS
IN EQUITY
Comes now the petitioner, represented by the beneficial owner,
a private civilian, of Leonard Jermaine Jackson Title#156-72-333881
petitioning this Court to immediately release said Leonard Jermaine
Jackson, unlawfully confined at MCI-CONCORD 965 Elm Street,
Concord, Massachusetts, for the following reasons:
1) The beneficial owner has fully perged the contempt by satisfying
all encumbrances of the Bristol County District Attorney Office
and Bristol County Superior Court!
2) The Commonwealth has filed a notice of withdrawal? thus acti-
vating Article III sec. 2 Case or Controversy Clause
3)One faces irreparable injury, including death, during a national
pandemic.
CONCLUSION
This is an exclusive petition in equity, as the beneficial
owner in fee simple.

Wherefore: One asks that this petition be granted in the interest
of justice, where justice has been denied for so long.

 

1. see documents marked Fxhibits 4 1-11
2. see documents marked Exhibits Bl, B2

1

 

RECEIVED IN CLERK'S OFFICE
pate: ?//3/2-)

 
Case 1:20-cv-11317-DJC Document1 Filed 07/13/20 Page 2 of 2

Signed under the pains and penalties of perjury on this 6th
day of July 2020.

Respectfully submitked,
by beneficial owner”

Private Civilian
—> Z- a a
Lo LAL

xf

 

3. see document Marked Exhibit C (Title of Beneficial owner )

ce: file
